Citation Nr: 0217726	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  02-02 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than November 2, 
1994 for the award of service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The appellant had periods of active duty for training from 
April 20, 1962 to October 20, 1962 and from July 10, 1963 
to July 20, 1963. 

The appellant originally filed for service connection for 
a psychiatric disorder in April 1991.  The RO denied the 
claim in a June 1991 rating decision; the appellant did 
not appeal.  On November 2, 1994, the RO received the 
appellant's reopened claim for service connection for a 
psychiatric disorder.  The RO initially denied the claim 
in October 1995.  After the appellant initiated an appeal, 
but prior to consideration by the Board, in a June 1996 
rating decision, the RO granted the claim and awarded a 50 
percent disability rating, effective from November 2, 
1994, the date of the reopened claim.  

The appellant appealed an August 1999 RO denial of his 
claim which alleged clear and unmistakable error (CUE) as 
to the effective date awarded in the June 1996 rating 
decision.  The Board denied the CUE claim in a decision 
dated May 21, 2001.

In its May 2001 decision, the Board referred to the RO a 
claim of entitlement to an effective date earlier than 
November 2, 1994 for the grant of service connection for a 
psychiatric disorder regardless of CUE.  In a June 2001 
rating decision, the RO denied the claim for an earlier 
effective date.  The appellant disagreed with the June 
2001 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
appellant's substantive appeal (VA Form 9) in March 2002.  

The appellant testified at a September 2002 hearing in 
Washington, D.C., before the undersigned Member of the 
Board.  The transcript of the hearing has been associated 
with the appellant's claims folder.

Other issue

In its May 2001 decision, the Board also referred the 
appellant's claim of entitlement to an increased 
disability rating for the service connected psychiatric 
disorder to the RO.  The appellant has continued to 
express his desire to pursue such a claim.  It does not 
appear from the record that the RO has begun development 
of that claim.  That issue is again referred to the RO.  
Because the issue of the appellant's entitlement to an 
increased rating for his service-connected psychiatric 
disorder has not been considered by the RO, the Board does 
not have jurisdiction over that issue, and it will not be 
further discussed in this decision.


FINDINGS OF FACT

1.  The appellant's initial claim of entitlement to 
service connection for a psychiatric disability was filed 
in April 1991.  That claim was denied in an unappealed 
June 1991 RO decision.

2.  Subsequent to the final June 1991 decision denying 
service connection for a psychiatric disorder, a claim for 
entitlement to service connection for a psychiatric 
disorder was not received prior to November 2, 1994.


CONCLUSION OF LAW

Entitlement to an effective date prior to November 2, 1994 
for the grant of service connection for a psychiatric 
disorder is not shown as a matter of law.  38 U.S.C.A. §§ 
5101(a), 5110(a) (West 1991); 38 C.F.R. §§ 3.1(p), 3.151, 
3.155, 3.400(b) (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking entitlement to an effective date 
earlier than the presently assigned date of November 2, 
1994 for the award of service connection for a psychiatric 
disorder.  

In the interest of clarity, the Board will initially 
discuss certain preliminary matters.  The Board will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
on the submission of new and material evidence, which are 
not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the appellant's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of this issue has 
proceeded in accordance with the provisions of the law and 
regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103; 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning 
who is responsible for obtaining such evidence did not 
meet the standard erected by the VCAA.]

It is clear that the RO has consistently informed the 
appellant as to which evidence the appellant had to 
furnish and which VA was responsible for obtaining.  In 
June 1991, the RO sent the appellant a letter notifying 
him that it needed medical records from private providers 
identified by him, that the RO had written the providers 
to request the records, and that it was ultimately the 
appellant's responsibility to ensure that these records 
were submitted.  In a December 1994 letter, the RO 
explained the concept of new and material evidence and 
notified the appellant that he was responsible for 
submitting such evidence.  In a letter dated March 1996, 
the RO notified the appellant that it needed records from 
Henry Ford Hospital and that it had requested them, but 
that it was ultimately the appellant's responsibility to 
obtain them.

The appellant also was notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by the June 2001 
rating decision, and by the January 2002 statement of the 
case (SOC).  The January 2002 SOC contained a thorough 
description of the RO's duty to notify and assist the 
appellant in obtaining evidence as required by the VCAA.  
It is clear from the appellant's communications to VA, as 
well as his September 2002 hearing testimony, that he 
understands what is required of him.  

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.   

The appellant specifically contends that he was not 
adequately assisted in developing his claim.  However, the 
Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

As explained below, this case in essence hinges on when 
certain documents were filed at the RO.  This evidence is 
of record, and there is no indication that additional 
evidence exists in the form of documents which were filed 
by the appellant but which have not been made part of the 
appellant's VA claims folder.  

The appellant essentially contends that his state of mind 
made it impossible for him to file a claim of entitlement 
to service connection for a psychiatric disability before 
1991.  This will be addressed below.  With respect to 
medical records which may be supportive of such 
contention, the appellant identified records from Henry 
Ford Hospital and Mercywood Hospital in his April 1991 
claim.  In June 1991, the RO obtained records from Henry 
Ford.  The appellant also identified records from VA and 
military hospitals.  The RO obtained the appellant's VA 
outpatient treatment records and his service medical 
records.  The RO also obtained records from the Social 
Security Administration (SSA).  In March 1996, the RO 
requested additional records, and in May 1996 those 
records were obtained.  In February 1996, the RO requested 
records from Mercywood Hospital and in March 1996 those 
records were obtained.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.

The appellant and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of his appeal.  The appellant was afforded a 
personal hearing before the undersigned Board Member, in 
September 2002, the transcript of which is of record.   
The appellant has submitted written statements and his 
representative has submitted written argument in his 
behalf.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of the claim has been consistent with the 
provisions of the new law.  Under these circumstances, the 
Board can identify no further development that would avail 
the appellant or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.   

Pertinent law and regulations 

Effective dates - in general 

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 
3.151(a) (2002).  The term "claim" or "application" means 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2002).

Any communication or action indicating an intent to apply 
for one or more benefits under the laws administered by 
VA, from a veteran or his representative, may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it 
was sent to the veteran , it will be considered filed as 
of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase 
or reopening will be accepted as a claim.  38 C.F.R. § 
3.155 (2002).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 
(2002).  The effective date of an award of disability 
compensation shall be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date 
of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b) (West 1991); 38 C.F.R. 
§ 3.400(b)(2) (2002).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.400(r) (2002).

The statutes and regulations pertaining to veterans' 
benefits have created a "nonadversarial, ex parte, 
paternalistic system for adjudicating veterans' claims."  
Collaro v. West, 136 F.3d 1304, 1309-10 (Fed. Cir. 1998).  
In adjudicating a claim for benefits VA is required to 
consider all statutory and regulatory provisions that may 
support entitlement to benefits, regardless of whether the 
veteran has raised or argued a particular issue.  Douglas 
v. Derwinski, 2 Vet. App. 435, 439 (1992).  This mandate 
does not, however, "require [VA] to conduct an exercise in 
prognostication, but only requires that it consider all 
issues reasonably raised . . . ."  Talbert v. Brown, 7 
Vet. App. 352, 356 (1995).

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which 
may be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2) (West 1991); 38 C.F.R. §§ 3.1(p), 
3.400(o)(2), 3.155(a) (2002); see also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a) (2002); see Dunson v. Brown, 4 Vet. App. 327, 330 
(1993).

Pursuant to 38 C.F.R. § 3.109, time limits for filing may 
be extended in some cases on a showing of "good cause."  
The Court decided in Corry v. Derwinski, 3 Vet. App. 231 
(1992), however, that there is no legal entitlement to an 
extension of time; rather, 38 C.F.R. § 3.109(b) commits 
the decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that where an 
extension is requested after expiration of a time limit, 
the required action must be taken concurrent with or prior 
to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of 
Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein (holding that the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.)  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

Analysis

The pertinent facts may be briefly stated.  As noted 
above, the appellant's original claim for service 
connection was filed in April 1991 and was denied in June 
1991.  The appellant did not appeal that denial, nor did 
he request an extension of time for filing his appeal.  
Accordingly, the June 1991 decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  He filed to 
reopen his claim on November 2, 1994.  That claim was 
ultimately granted, and November 2, 1994 was assigned as 
the effective date of service connection.  

The Board has examined the record in order to identify 
communications from the appellant to the RO which may be 
interpreted as a claim, formal or informal, for service 
connection for a psychiatric disorder, both prior to the 
initial claim of entitlement to service connection for 
psychiatric disability in April 1991 and  after the June 
1991 denial, but prior to November 1994.  This effort has 
been unsuccessful.  The appellant himself has not 
identified any such communication.

In short, following the June 1991 final denial, the 
appellant did not submit any document that can be 
construed as a claim for service connection for a 
psychiatric disorder prior to the November 2, 1994 request 
that his claim be reopened.  Because the November 2, 1994 
claim was submitted after his entitlement arose, the 
effective date is determined by the date of the claim.  
See 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(r) (2002).  

The appellant does not dispute the above facts, or for 
that matter the conclusions reached under the law.  
Rather, he in essence contends that he was incapable of 
filing a claim of entitlement to service connection prior 
to April 1991 and/or he was incapable of appealing the 
June 1991 denial due to diminished mental capacity.
He seeks an earlier effective date on that basis.

In his September 2002 hearing testimony, the appellant 
stated that when he left the service in 1963, he was on 
medication which affected his speech and driving ability.  
He further stated that, from the time he left the service 
until 1991, he did not have the testimonial capacity or 
the mental capacity necessary to enable him to perform 
testamentary acts or sign his own name or logically 
understand how to file for VA compensation.  He stated 
that there was never a period during that time when the 
appellant had a lucid capacity to understand how to file 
for VA benefits.  

Although there is ample evidence of psychiatric problems, 
the record does not contain medical evidence to support 
the appellant's contention that he was completely 
incapacitated during the period from 1963 to 1991.  There 
is for example, no finding of incompetency by VA or by a 
court of competent jurisdiction.  Indeed, it appears that 
he graduated from law school and worked at an insurance 
company.

In any event, the Board can identify nothing in the 
applicable statutes or regulations that allows 
establishment of an earlier effective date based on 
diminished mental capacity, and the appellant has pointed 
to none.  The Board notes the decision of the Court in 
Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).  In that 
case, which involved the provisions of 38 C.F.R. § 3.109, 
the Court held that a statement to the effect that the 
veteran was unable to respond to a RO denial letter 
because of disability was "insufficient to satisfy the 
regulatory requirement that good cause must be shown as to 
why the required action [i.e. the filing of a notice of 
disagreement] could not have been taken during the 
original time period and could not have been taken sooner 
than it was."   

The appellant points to 38 U.S.C.A. § 5110(b)(3) and 
38 C.F.R. § 3.400(b)(1) as permitting a retroactive award 
to the date when the appellant became permanently and 
totally disabled.  However, these provisions are 
applicable to disability pensions, which is not at issue 
here.  The effective date provisions applicable to 
disability compensation, which is at issue here, do not 
contain a similar provision.  

The Board finds, therefore, that entitlement to an 
effective date prior to November 2, 1994 for the grant of 
service connection for a psychiatric disorder is not shown 
as a matter of law.  See Shields v. Brown, 8 Vet. App. 
346, 349 (1995) [an earlier effective date cannot be 
granted in the absence of statutory authority, which 
requires the filing of a claim].  See also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) [in a case where the 
law and not the evidence is dispositive, a claim must be 
denied because of the absence of legal merit or the lack 
of entitlement under the law].

The appellant argued in an October 1999 statement that VA 
must have the power to allow for mitigating circumstances, 
since the June 1996 rating decision granted his claim for 
service connection even after the June 1991 rating 
decision became final.  The law and regulations in fact 
provide for reopening a final claim when new and material 
evidence has been submitted.  See 38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156.  Such reopening is based upon the 
submission of new and material evidence, not mitigating 
circumstances.  This was in fact what occurred in this 
case --  the appellant's claim was reopened due to the 
submission of new and material evidence.  However, such a 
reopened claim can not be made effective earlier than the 
date of receipt of the claim to reopen.  See 38 C.F.R. 
§ 3.400(r) (2002).  The appellant submitted his claim to 
reopen on November 2, 1994.

The appellant has raised what amounts to an argument 
couched in equity, in that he is contending that since he 
has suffered from his psychiatric disorder since he left 
service, he should be compensated for the entire period of 
time.  He refers to 38 U.S.C.A. § 503 (West 1991 & Supp. 
2002) as authorizing VA to award equitable relief.  
However, only the Secretary of Veterans Affairs is 
permitted by this statute to take equitable considerations 
into account in reviewing claims for administrative error.  
BVA is without jurisdiction to review the Secretary's 
exercise of that discretion.  See Kelly v. Derwinski, 3 
Vet. App. 171, 172 (1992); Darrow v. Derwinski, 2 Vet. 
App. 303, 306 (1992).  

The Board itself is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 1991 & Supp. 2002); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].  As discussed by the Board in 
some detail above, the effective date assigned in this 
case is dictated by the date of filing of the appellant's 
claim to reopen.

The Board additionally notes that it does not doubt the 
appellant's sincerity in pursuing his claim.  However, as 
explained above, service connection is granted based on 
the filing of a claim, not on whether a disability may in 
fact have existed at some earlier point in time.  In this 
case, the appellant's claim was filed in November 2, 1994; 
the effective date of November 2, 1994 was correctly 
assigned.  The appeal is denied on that basis.   





CONTINUED ON NEXT PAGE


ORDER

The appellant's appeal to establish an effective date 
prior to November 2, 1994 for the grant of service 
connection for a psychiatric disorder is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

